Citation Nr: 0910414	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  06-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 and November 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Muskogee, Oklahoma (RO) and a Board remand.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a skin disorder is addressed in the remand 
portion of the decision below, and is again remanded to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's current neck disorder is not shown by the 
medical evidence of record to be related to his military 
service.


CONCLUSION OF LAW

A neck disorder was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to 
service connection for a neck disorder, VA has met all 
statutory and regulatory notice and duty to assist 


provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to an initial 
adjudication of the Veteran's claim, a December 2005 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473.  The letter also essentially requested that 
the Veteran provide any evidence in his possession that 
pertained to this claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007), cert. granted __ U.S.L.W. __ (U.S. Jun. 16, 2008) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Veteran's VA medical treatment records, morning sick 
reports, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The National Personnel 
Records Center (NPRC) indicated in November 2003 that the 
Veteran's service treatment records were not obtainable.  It 
was presumed that they were destroyed in a fire in 1973.  As 
such, there is a heightened obligation to explain findings 
and to carefully consider the benefit of the doubt rule in 
cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  However, a loss of the Veteran's service 
treatment records does not create any heightened "benefit of 
the doubt," only a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain the decision.  
Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, the 
legal standard for proving a claim for service connection is 
not lowered, but the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran is increased.  Russo v. Brown, 9 
Vet. App. 46, 50-51 (1996).  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 


additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
degenerative joint disease and osteoarthritis may be presumed 
to have been incurred during service if it first became 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Veteran is seeking entitlement to service connection for 
a neck disorder.  Specifically, he contends that he injured 
his neck during service when he fell off of an embankment and 
hit his head while on maneuvers in Alaska.  He reported that 
he was bleeding from his nose and his ears, and that he was 
treated in the field for his injuries.  He noted that he wore 
a neck brace for nine to ten days in the field, and that when 
he returned from maneuvers, he forgot about his neck injury 
and did not seek treatment.  He indicated that the injury 
occurred between November 1956 and January 1957.

As previously noted, the Veteran's service treatment records 
are not available.  Morning sick reports have been obtained, 
which are negative for any indication that the Veteran 
sustained a neck injury in service.

VA treatment records from August 1996 through February 2006 
reveal complaints of and treatment for a neck disorder.  An 
August 1998 treatment record notes that the Veteran reported 
an old injury to his neck from service.  The Veteran 
complained of neck pain.  An October 1998 x-ray of the 
cervical spine showed osteophytes, degenerative changes and 
disc space narrowing at C4-C6, and no acute fracture or 
subluxation.  Another October 1998 treatment record reveals 
the Veteran's complaints of degenerative joint disease 
symptoms in his neck.  In June 2003, the Veteran again 
complained of neck pain.  The treatment report noted that the 
Veteran continued to have decreased range of motion.  The 
diagnosis was osteoarthritis of the cervical spine.  In July 
2003, the Veteran complained of difficulty sleeping because 
of neck pain.  The diagnosis was osteoarthritis of the 
cervical spine.  A July 2004 treatment record notes the 
Veteran's complaints of neck pain with tingling in the hands.  
He denied a history of trauma, and noted that the pain had 
gradually worsened over the years.  The diagnosis was 
degenerative joint disease.  In December 2004, the Veteran 
again complained of neck pain for many years.  He noted that 
the pain was gradually getting worse and that it was 
radiating down both arms with movement of the neck.  He also 
indicated some numbness in both arms.  X-rays of the 
Veteran's cervical spine revealed severe degenerative joint 
disease.  The diagnosis was degenerative joint disease of the 
cervical spine.  An October 2007 computed tomography scan of 
the cervical spine showed significant degenerative joint 
disease of the cervical spine.

In November 2008, the Veteran underwent a VA spine 
examination.  The Veteran complained of neck pain and 
reported that he injured his neck in 1956 or 1957 when he 
fell on his head and jammed his neck.  He stated that he did 
not report the incident, and that he took over-the-counter 
pain medication.  He reported that his current symptoms 
included numbness, stiffness, and pain.  He also noted that 
his hands went numb.  The Veteran described the pain as mild, 
constant, dull, and aching, and indicated weekly severe 
flare-ups of pain which last for hours.  The Veteran stated 
that he used to work as a construction worker, but that he 
quit working in 1991 when he injured his knee.  Physical 
examination of the cervical spine revealed no spasm, no 
atrophy, no guarding, no tenderness, and no weakness.  There 
was pain with motion.  The Veteran's posture, head position, 
and gait were 


normal, and there were no abnormal spinal curvatures.  There 
was 5/5 motor strength, no muscle atrophy, and muscle tone 
was normal.  A sensory examination and a reflex examination 
were normal.  There was no cervical spine ankylosis noted.  
Range of motion of the cervical spine revealed flexion to 35 
degrees with no pain, extension to 20 degrees with pain, 
right and left lateral flexion to 30 degrees with pain, and 
right and left lateral rotation to 40 degrees with pain.  An 
x-ray of the cervical spine showed anterior osteophytes from 
C3 through C7 with mild loss of disc height at C5-C6 and C6-
C7.  There was no radiolucent fracture line or abnormal 
prevertebral soft tissue swelling.  The diagnosis was mild 
degenerative disc disease of the cervical spine with zero 
mild loss of function.  The VA examiner noted that it was 
"very difficult to give an opinion if mild degenerative 
disease of the cervical spine is related to his active duty 
service without mere resorting to mere speculation as the 
[service treatment records] are NOT available for review . . 
. ."  However, after reviewing the Veteran's claims file, 
the VA examiner concluded that the Veteran's cervical spine 
disorder "is more likely related to his age and occupation 
as construction worker as x-ray revealed only mild 
degenerative [changes]."

The Board finds that the evidence of record does not support 
a finding of service connection for a neck disorder.  There 
is a currently diagnosed neck disorder.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Degenerative joint 
disease and osteoarthritis were not diagnosed within one year 
of service discharge; accordingly, these disorders cannot be 
presumed to have been incurred in service.  38 C.F.R. §§ 
3.307, 3.309.  Although the service treatment records are 
unavailable, the Veteran provided competent and credible lay 
statements that he fell down an embankment and had neck pain 
in service.  See Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the 
Board must determine whether lay evidence is credible due to 
possible bias, conflicting statements, and the lack of 
contemporaneous medical evidence, although that alone may not 
bar a claim for 


service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994) (holding that a lay witness is competent to testify to 
that which the witness has actually observed and is within 
the realm of his personal knowledge).  

However, the remaining evidence of record does not support a 
nexus between any inservice neck pain and the current neck 
disorder.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  The only medical opinion of record indicates 
that it is more likely that the Veteran's neck disorder is 
related to his age and occupation as a construction worker 
than to service.  Moreover, the first evidence of any 
complaints or diagnoses of a neck disorder was in 1998, over 
41 years after service discharge.  Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).

The Board acknowledges that the Veteran can provide competent 
evidence about what he experienced; for example, his 
statements are competent evidence as to what symptoms he 
experienced while in service.  See, e.g., Layno, 6 Vet. App. 
465.  However, the Veteran's statements that his current neck 
disorder is related to his inservice neck injury are not 
competent.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  Absent any 
medical evidence that that the Veteran's neck disorder is 
related to active service, service connection is not 
warranted.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(noting that the question of whether a diagnosed disability 
is etiologically related to active service requires competent 
medical evidence).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a neck disorder is denied.


REMAND

By an August 2008 Board remand, the RO was instructed to 
provide the Veteran with notice of the information or 
evidence needed to substantiate his claim to reopen the issue 
of entitlement to service connection for a skin disorder, and 
that such notice must comply with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Although the RO sent the Veteran a letter in 
September 2008, the notice letter was insufficient.  
Specifically, the RO was directed to advise the Veteran of 
the elements of service connection on which his claim was 
previously denied, in compliance with Kent.  The September 
2008 notice letter notified the Veteran that his claim was 
"previously denied because skin was not found by the 
evidence of record" and that evidence submitted must relate 
to this fact.  However, the February 2004 rating decision 
reveals that the Veteran's original claim for service 
connection for a skin disorder was denied because there was 
no evidence that the Veteran's skin disorder occurred in or 
was caused by service.  RO compliance with remand directives 
is not optional or discretionary and the Board errs as a 
matter of law when it fails to ensure remand compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  As the RO failed 
to provide proper notice in compliance with Kent and as 
directed by the August 2008 Board remand, remand is again 
necessary for such compliance.

In addition, in the Veteran's October 2006 claim and a NA 
Form 13055 (Records Request to the National Archives and 
Records Administration), the Veteran reported that he sought 
treatment for his skin rash during service at the Fairbanks 
Hospital in June 1957 or July 1957.  During his January 2007 
hearing before the RO, the Veteran testified that he received 
treatment for his skin rash during service at the Fairbanks 
Army Medical Center.  

There is a heightened obligation to assist a claimant in the 
development of a claim, to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See O'Hare, 1 Vet. App. 365.  This heightened 
duty includes obligation to search for alternative medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  As 
the Veteran reported treatment at the Fairbanks Hospital and 
at the Fairbanks Army Memorial Center, the RO should first 
verify with the Veteran the name of the hospital in which he 
was treated for his skin disorder in June 1957 and July 1957.  
Thereafter, the RO should conduct a search for any additional 
treatment records, to include clinical records from the 
identified hospital.  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
Veteran of what information or evidence is 
needed in order to substantiate his claim 
to reopen the issue of entitlement to 
service connection for a skin disorder, 
and it must assist the appellant by making 
reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  This 
notice must also comply with the 
requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a).  Specifically, this 
letter must notify the Veteran of the 
correct basis of the February 2004 denial 
of his claim for service connection, and 
must also advise the Veteran that any 
information submitted must relate to that 
fact.

2.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for his 
skin disorder during and since his 
discharge from service.  Specifically, the 
RO must ask the Veteran to identify the 
name of the civilian and/or military 
hospital in which he was treated for his 
skin disorder in June 1957 and July 1957.  
In particular, the RO must obtain the 
clinical records of all treatment rendered 
at any Army hospital identified by the 
Veteran during the period of June 1957 to 
July 1957.  Subsequently, and after 
securing the proper authorizations where 
necessary, the RO must make arrangements 
to obtain all the records of treatment or 
examination from all of the sources listed 
by the Veteran which are not already on 
file.  All information obtained must be 
made part of the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the named records the RO is unable 
to secure same, the RO must notify the 
Veteran and his representative and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.

3.  The RO must advise the Veteran that he 
can submit alternate evidence to support 
his contention that service connection for 
a skin disorder is warranted.  This 
evidence may take the following forms; 
however, the Veteran may submit any other 
evidence he finds appropriate: statements 
from service medical personnel, "buddy" 
certificates or affidavits; employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the Veteran 
may have been treated, especially soon 
after discharge; letters written during 
service; photographs taken during service; 
pharmacy prescription records and 
insurance examinations.


5.  The RO must then re-adjudicate the 
Veteran's claim to reopen the issue of 
entitlement to service connection for a 
skin disorder.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


